Case: 19-30993     Document: 00515967467          Page: 1    Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 5, 2021
                                   No. 19-30993                       Lyle W. Cayce
                                                                           Clerk

   Bruce Alexander,

                                                            Plaintiff—Appellant,

                                       versus

   Anheuser-Busch, L.L.C., improperly named as Anheuser-
   Busch; Joao Mauricio Giffoni de Castro Neves;
   Anheuser-Busch Inbev Worldwide, Incorporated;
   Carlos Brito,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CV-738


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Personal jurisdiction refers to a court’s power to exercise authority
   over a particular defendant, and that power is subject to various limitations.
   This case asks us to decide whether the district court correctly concluded


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30993         Document: 00515967467       Page: 2   Date Filed: 08/05/2021




                                    No. 19-30993


   that it lacked personal jurisdiction over the defendants in this action. We
   hold that it did.
                                        I.
          Bruce Alexander, proceeding pro se, filed a complaint in federal court.
   In it he claims to have testified at a murder trial in 2006. His testimony
   seemingly did not favor the accused because sometime thereafter, Alexander
   claims, the criminal defendant’s father hired the Sheriff of Morehouse Parish
   and the local division of the Federal Bureau of Investigation to kill him.
   These hit men purportedly organized all the local business owners, business
   managers, and doctors to place Alexander under constant surveillance and
   poison him. He alleged that “they conspired with the Bud Light, Budweiser,
   and Busch Company and/or distributors” to poison his beer, causing him to
   have heart attacks, hemorrhaging, and other ongoing medical problems.
          Alexander named as defendants Anheuser-Busch Worldwide (“AB
   Worldwide”); Anheuser-Busch, LLC; CT Corporation System, Registered
   Agent (“CT Corporation”); Joao Mauricio Giffoni de Castro Neves, the
   former Zone President, North America, of Anheuser-Busch, LLC; and
   Carlos Brito, the CEO of Anheuser-Busch InBev SA/NV, a Belgian
   company.      He sought $55,000,000 in compensatory damages and
   $150,000,000 in punitive damages.
          Despite having named CT Corporation as a defendant, Alexander
   made no allegations against it. The other four defendants filed motions to
   dismiss, arguing lack of personal jurisdiction under Federal Rule of Civil
   Procedure 12(b)(2) and failure to state a claim under Federal Rule of Civil
   Procedure 12(b)(6). To support their motions, they submitted declarations
   about the business and operations of Anheuser-Busch companies in
   Louisiana. The declarations indicated that AB Worldwide is a Delaware
   corporation with its principal place of business in Missouri, that the company




                                         2
Case: 19-30993       Document: 00515967467             Page: 3   Date Filed: 08/05/2021




                                        No. 19-30993


   is not registered to conduct business in Louisiana, and that it does not
   conduct business in Louisiana. They also stated that Anheuser-Busch, LLC
   is a Missouri company with its principal place of business in Missouri, and
   that it distributes its products through a network of independent wholesalers,
   including some in Louisiana, but that the company has no ownership interest
   in a Louisiana-based wholesaler.          The declarations further noted that
   although Anheuser-Busch, LLC has seven employees in Louisiana, it does
   not maintain a regional office there and its sales there account for two percent
   of its sales in the United States.
            In response, Alexander asserted that CT Corporation of Baton Rouge
   is a registered agent for Anheuser-Busch, LLC and that the presence of a
   registered agent in the state shows that the company does business in the
   state.
            A magistrate judge recommended granting the motions to dismiss for
   lack of personal jurisdiction and, alternatively, for failure to state a claim.
   And without ruling on the alternative recommendation that the complaint
   failed to state a claim, the district court accepted the magistrate judge’s
   report and recommendation, dismissing the claims without prejudice for lack
   of personal jurisdiction. This appeal followed.
                                           II.
            We review a district court’s dismissal for lack of personal jurisdiction
   de novo. Patterson v. Aker Sols. Inc., 826 F.3d 231, 233 (5th Cir. 2016). The
   plaintiff bears the burden of establishing jurisdiction by presenting at least
   prima facie evidence thereof. Id.
            A federal court may exercise personal jurisdiction over a nonresident
   defendant if “the forum state’s long-arm statute extends to the nonresident
   defendant and the exercise of jurisdiction comports with due process.”
   Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 193 (5th Cir. 2019). Here the




                                             3
Case: 19-30993      Document: 00515967467           Page: 4   Date Filed: 08/05/2021




                                     No. 19-30993


   inquiry is reduced to whether jurisdiction comports with federal
   constitutional guarantees because “[t]he limits of the Louisiana long-arm
   statute are coextensive with constitutional due process limits.” Jackson v.
   Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 584 (5th Cir. 2010).
          The Fourteenth Amendment’s Due Process Clause limits the power
   of a court to exercise jurisdiction over a defendant. That provision prevents
   a tribunal from exercising authority unless the defendant has “such
   ‘contacts’ with the forum State that ‘the maintenance of the suit’ is
   ‘reasonable, in the context of our federal system of government,’ and ‘does
   not offend traditional notions of fair play and substantial justice.” Ford Motor
   Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024 (quoting International
   Shoe Co. v. Washington, 326 U.S. 310, 316–17 (1945)). The inquiry thus
   focuses “on the nature and extent of ‘the defendant’s relationship to the
   forum State.’” Id. (quoting Bristol-Myers Squibb Co. v. Superior Ct. of Cal.,
   San Francisco Cty., 137 S. Ct. 1773, 1779 (2017)).
          The Supreme Court has recognized two kinds of personal jurisdiction:
   general jurisdiction and specific jurisdiction. Id. General jurisdiction arises
   when the defendant has “continuous and systematic” contacts with the
   forum and “allows for jurisdiction over all claims against the defendant, no
   matter their connection to the forum.” In re DePuy Orthopaedics, Inc.,
   Pinnacle Hip Implant Prod. Liab. Litig., 888 F.3d 753, 778 (5th Cir. 2018).
   Specific jurisdiction, on the other hand, “covers defendants less intimately
   connected with a State, but only as to a narrower class of claims.” Ford Motor
   Co., 141 S. Ct. at 1024. To be subject to specific jurisdiction, the defendant
   must have acted to “purposefully avail[] itself of the privilege of conducting
   activities within the forum State” and “there must be an affiliation between
   the forum and the underlying controversy.”           Id. at 1024–25 (internal
   quotation marks and citation omitted).




                                          4
Case: 19-30993         Document: 00515967467               Page: 5       Date Filed: 08/05/2021




                                           No. 19-30993


           We apply a three-prong test in determining whether the exercise of
   specific jurisdiction comports with the demands of due process. We evaluate
   whether (1) the defendant has formed minimum contacts with the forum
   state by purposely directing its activities toward the forum state or
   purposefully availing itself of the privileges of the state; (2) whether the cause
   of action arises out of or results from the defendant’s forum-related contacts;
   and (3) whether the exercise of personal jurisdiction is fair and reasonable.
   Carmona, 924 F.3d at 193 (citing Seiferth v. Helicopteros Atuneros, Inc., 472
   F.3d 266, 271 (5th Cir. 2006)).
                                              III.
           We begin by noting the absence of general jurisdiction with respect to
   each of the defendants here. 1 The district court concluded that Alexander
   failed to establish such jurisdiction and he has proffered no argument on
   appeal challenging that conclusion or showing how any of the defendants are
   “at home” in Louisiana. See Daimler AG v. Bauman, 571 U.S. 117, 122
   (2014). Furthermore, the district court found that the fiduciary shield
   doctrine—which disallows exercising personal jurisdiction over individuals
   merely because they transact business in the forum as corporate officers, see
   Stuart v. Spademan, 772 F.2d 1185, 1197 (5th Cir. 1985)—barred it from
   exercising personal jurisdiction over the executives Castro Neves and Brito.
   And Alexander waives that issue on appeal by making no argument


           1
              The foundation for our own jurisdiction over this appeal should be noted. We
   have jurisdiction over appeals from final orders. 28 U.S.C. § 1291. Typically, when a
   district court labels a judgment final without addressing all claims or defendants, it has not
   rendered a final decision for purposes of § 1291. Briargrove Shopping Ctr. Joint Venture v.
   Pilgrim Enters., Inc., 170 F.3d 536, 539 (5th Cir. 1999). Here, the district court did not rule
   on any claims against CT Corporation. Nonetheless, that has no bearing on our jurisdiction
   because Alexander raised no claims against CT Corporation. It was therefore unnecessary
   for the district court to dismiss claims against this defendant and the judgment ending the
   litigation is final and appealable.




                                                 5
Case: 19-30993       Document: 00515967467          Page: 6    Date Filed: 08/05/2021




                                     No. 19-30993


   challenging the district court’s application of the fiduciary shield doctrine.
   Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987).
            We turn next to specific jurisdiction, which Alexander—having failed
   to show general jurisdiction—must establish to prevail. We will address
   specific jurisdiction as to each of the remaining defendants, AB Worldwide
   and Anheuser-Busch, LLC, in turn.
            Alexander contends that AB Worldwide “has constant contact with
   the State of Louisiana through sales products and employees.”              That
   conclusory contention, however, is contradicted by the facts in the record.
   The declarations in the record state that AB Worldwide has no business
   presence in Louisiana and it does not own an interest in any of the wholesalers
   who distribute its products there. And despite Alexander’s assertion, there
   is no indication that AB Worldwide has any employees in Louisiana.
   Moreover, Alexander makes no argument challenging the district court’s
   conclusion that the exercise of jurisdiction over AB Worldwide would not be
   fair or reasonable. Accordingly, Alexander has failed to establish specific
   jurisdiction over AB Worldwide.
            Anheuser-Busch, LLC distributes products in Louisiana through
   independent, authorized wholesalers. While it has no regional office in the
   state, it does have seven employees there. And its sales in Louisiana account
   for two percent of its sales in the United States. Given the benefit of liberal
   construction, Alexander argues that Anheuser-Busch, LLC has sufficient
   minimum contacts with Louisiana by virtue of the presence of employees, the
   sale of products, and the presence of a registered agent. Perhaps on this much
   he is correct, but that is not enough to establish specific jurisdiction. He must
   also show that his claims arise out of or result from these forum-related
   contacts. See Carmona, 924 F.3d at 193. And while he need not show that




                                          6
Case: 19-30993      Document: 00515967467           Page: 7    Date Filed: 08/05/2021




                                     No. 19-30993


   these contacts caused his injury, he must at least show that they are related
   to it. See Ford Motor Co., 141 S. Ct. at 1026. He fails to do so.
          Anheuser-Busch, LLC has contacts with Louisiana to the extent that
   it has employees there and it sells and distributes its products there through
   authorized agents. But Alexander’s claims do not arise out of, or result from,
   those contacts. At the risk of overstating what is plain, we note that selling
   beer and poisoning beer are unrelated activities. Indeed, even a hint of
   engaging in the latter activity would presumably preclude any notable success
   in the former. Put simply, Alexander has not shown how selling beer in
   Louisiana is in any way related to his vague allegations of a conspiracy to
   poison his beer or harm him physically as he alleges. We consider the nexus
   between the two much too attenuated to support the exercise of specific
   jurisdiction over Anheuser-Busch, LLC.
          AFFIRMED.




                                          7